Opinión disidente emitida por el
Juez Asociado Señor Rebollo López.
Algunas personas seguramente pensarán que disfruta-mos enormemente el disentir de nuestros compañeros Jueces. No es así. Seríamos felices si pudiéramos endosar y suscribir la mayoría de las decisiones que emite este Tribunal. Desafortunadamente no es posible. Ello en vista de las erróneas decisiones que, continuamente, emite una mayoría de los integrantes del Tribunal; decisiones que ha-cen que, en ocasiones, nos cuestionemos si realmente vale la pena continuar en el cargo que con tanto orgullo ocupa-mos y desempeñamos.
En el día de hoy, mediante la opinión per curiam que se emite, el Tribunal erróneamente confirma una resolución interlocutoria que emitiera el Tribunal Superior de Puerto Rico, Sala de San Juan; resolución mediante la cual dicho foro judicial —sin que ninguna de las partes demandantes lo hubiera solicitado y sin que se hubiera desfilado prueba alguna al respecto— le prohibió a todas las agencias del Gobierno de Puerto Rico a incurrir en gastos para la com-pra de tiempo y espacio en los medios de difusión pública y a publicar dichos anuncios a menos que éstos fueran pre-viamente aprobados por la Junta de Anuncios que se crea por la vigente Ley Electoral de Puerto Rico.
*934I
Un grupo de personas, partidos políticos y agrupaciones —a saber, el Partido Independentista Puertorriqueño, el Senador Eudaldo Báez Galib y una agrupación conocida como Movilización Civil, el Partido Popular Democrático, los Consejos de Estudiantes de Ciencias Sociales y de la Escuela de Derecho de la Universidad de Puerto Rico, y la Federación de Universitarios Pro Independencia— radica-ron ante el Tribunal Superior de Puerto Rico, Sala de San Juan, varias demandas contra el Estado Libre Asociado, la Comisión Estatal de Elecciones, la Compañía de Turismo y la Policía de Puerto Rico, en las cuales se alegó, en síntesis y en lo pertinente, que la Ley Núm. 49 de 2 de agosto de 1994, conocida como Ley Habilitadora del Referéndum so-bre Enmiendos a la Constitución de Puerto Rico de 1994 (16 L.P.R.A. see. 956 et seq.), es inconstitucional; ello por diversos motivos. En consecuencia, en las súplicas de dichas demandas, se solicitó llana y sencillamente una deter-minación del tribunal a esos efectos. Nada más y nada menos.
El tribunal de instancia, luego de la celebración de una vista oral, consolidó todas las demandas radicadas y, sin que ninguna de las partes se lo hubiera solicitado, le con-cedió término al Estado para que mostrara causa por la cual no debía determinar que al mencionado “referéndum” le es aplicable las disposiciones del Art. 8.001 de la vigente Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3351; ello en virtud de las disposiciones del Art. 5 de la propia Ley Núm. 49, supra, 16 L.P.R.A. sec. 956d. El Estado cumplió con lo ordenado.
Mediante la Resolución y orden de fecha 17 de agosto de 1994, el tribunal de instancia resolvió que las disposiciones del referido Art. 8.001 de la vigente Ley Electoral de Puerto Rico, supra, efectivamente le son aplicables al “re-feréndum” a ser celebrado el 6 de noviembre de este año. *935En consecuencia, le ordenó a la Comisión Estatal de Elec-ciones que nombrara una "Junta de Anuncios”, para la cual provee la vigente Ley Electoral, con el propósito de que "ésta [Junta] pueda evaluar la necesidad de publicación de todo anuncio gubernamental hasta el día del Referéndum”. Resolución y orden de 17 de agosto de 1994, pág. 1.
Esto es, el tribunal de instancia, no obstante posponer la decisión sobre el asunto principal planteado, el de la cons-titucionalidad de la Ley Habilitadora del Referéndum, en-tendió procedente —sin que nadie, repetimos, se lo solicita-ra— prohibir que el Estado publicara anuncios sin el permiso y consentimiento de la Junta de Anuncios que crea la vigente Ley Electoral; tal y como se tratara de una elec-ción general.
Inconformes, naturalmente, acudieron ante este Tribunal —vía certiorari— tanto los codemandados Estado Libre Asociado de Puerto Rico como la Compañía de Turismo de Puerto Rico en revisión de la mencionada determinación interlocutoria. En síntesis, plantearon que había errado el tribunal de instancia al aplicar, al "referéndum” en contro-versia, las disposiciones del citado Art. 8.001 de la Ley Electoral de Puerto Rico, ante, el cual, sostienen, única-mente es aplicable a una elección general. (1)
Mediante Resolución, de fecha 19 de agosto de 1994, una Sala Especial de Verano(2) consolidó ambos recursos y, a los fines de evaluar los mismos, le concedió término a *936todas las partes “para que se expresen sobre estos recursos”. En cumplimiento de esta resolución han compa-recido tanto las partes demandantes recurridas como las partes demandadas peticionarias.
En el día de hoy, una mayoría de los integrantes del Tribunal confirma la resolución interlocutoria emitida por el foro de instancia exponiendo que los anuncios publicados por las agencias del Gobierno —sobre los cuales, repetimos, no ha desfilado prueba alguna— violan, en palabras de la mayoría, “el axioma [de igualdad] ... inmerso en la Consti-tución” y coaccionan a los ciudadanos de este País “en el ejercicio de la prerrogativa electoral”.
I — I \
Somos los primeros en admitir que siempre existe la posibilidad de que la Rama Ejecutiva del Gobierno de Puerto Rico —en un momento determinado de nuestra his-toria de pueblo, presente o futuro, y en relación con un evento electoral— pueda intentar violar el referido axioma de igualdad y coaccionar a la ciudadanía en su prerroga-tiva electoral.
Ahora bien, ello no lo puede presumir la Rama Judicial; esto es, estamos obligados a partir de la premisa de que la Rama Ejecutiva, de cualquier administración de Gobierno, actúa correctamente y conforme a los dictados pertinentes de la Constitución y de las leyes aplicables al asunto ante nuestra consideración. En otras palabras, la parte que ale-gue y sostenga que así no lo ha hecho la Rama Ejecutiva tiene el peso de probarlo en una vista judicial plenaria.
En el presente caso, repetimos, tanto el tribunal de ins-tancia como este Tribunal han decidido, motu proprio, ac-tivar y aplicar a la situación las disposiciones del Art. 8.001 de la Ley Electoral de Puerto Rico, ante; disposición de ley que, por su propio texto, únicamente es aplicable a las elecciones generales que se celebran en Puerto Rico *937cada cuatro (4) años. Ello lo han hecho sin que ninguna de las partes demandantes se lo hubiera solicitado y sin que se haya desfilado prueba sobre los anuncios que, supuesta-mente, está publicando el Gobierno de Puerto Rico.
La razón para ello es bien sencilla. Los demandantes no han hecho dicha solicitud, ni han presentado prueba sobre dichos anuncios, por la sencilla razón de que dicha solici-tud resulta contradictoria con su posición de que la citada Ley Núm. 49 de 1994 es inconstitucional. Esto es, a los demandantes no les interesa si los anuncios que publique el Gobierno son, o no, objetivos y neutrales. Los deman-dantes sostienen que no procede la publicación de ningún anuncio; ello dado el hecho de que alegan que, por razón de que la citada Ley Núm. 49 es inconstitucional, el referén-dum no se puede llevar a cabo.
Siendo esa la situación, ni el tribunal de instancia ni este Tribunal realmente tienen “facultad” para, motu pro-prio, envolverse en un asunto o cuestión que las partes ni han solicitado ni les interesa. Debe recordarse que nuestro sistema de derecho es rogado y de carácter adversativo. Véase Rodríguez Cruz v. Padilla Ayala, 125 D.P.R. 486 (1990).
La única cuestión planteada ante el foro judicial lo es la constitucionalidad, o no, de la referida Ley Habilitadora del Referéndum de 1994. No hay razón jurídica alguna para que el foro judicial resuelva, motu proprio y en el Ín-terin, si deben o no aplicarse a la situación las disposicio-nes del citado Art. 8.001 de la vigente Ley Electoral de Puerto Rico. Sobre todo cuando consideramos que no se ha presentado prueba alguna ante el foro judicial sobre su-puesta conducta impropia por parte de la Rama Ejecutiva del Gobierno de Puerto Rico. Ello, a nuestro juicio, puede constituir una violación al debido procedimiento de ley.
En resumen, resulta prematura y jurídicamente impro-cedente la actuación del foro de instancia prohibiéndole, en *938estos momentos, a las agencias del Gobierno la publicación de anuncios sin la previa aprobación de la mencionada Junta de Anuncios. Dicha determinación únicamente re-sultará procedente hacerla en la alternativa, y luego, de que el foro judicial resuelva que la citada Ley Núm. 49 es constitucional; ello, naturalmente, previa solicitud de parte a esos efectos y luego de la presentación de la prueba correspondiente ante el foro judicial.
h-í f — I A
Finalizamos señalando que somos del criterio que toda la actuación del Tribunal en el presente caso puede resul-tar nula. Como expresáramos el pasado 2 de septiembre de 1994, se le puede imputar a este Tribunal el tener un “in-terés particular y especial” en el caso. Hay que recordar que “no se puede ser juez y parte en un mismo caso”.

 “See. 3351. Gastos de difusión pública del Gobierno
“Se prohíbe a las agencias del Gobierno de Puerto Rico, la Asamblea Legislativa de Puerto Rico y a la Rama Judicial, que a partir del 1ro. de enero del afio en que deba celebrarse una elección general y hasta el día siguiente a la fecha de celebración de la misma, incurran en gastos para la compra de tiempo y espacio en los medios de difusión pública con el propósito de exponer sus programas, proyectos, logros reali-zaciones, proyecciones o planes. Se exceptúan de esta disposición aquellos avisos y anuncios de prensa expresamente requeridos por ley.
“Asimismo, se exceptúan de la anterior disposición aquellos anuncios que sean utilizados para difundir información de interés público, urgencia o emergencia, los cuales sólo serán permitidos previa autorización al efecto de la Comisión Estatal de Elecciones.” (Énfasis suplido.) 16 L.P.R.A. see. 3351.


 Compuesta la misma por el Juez Presidente Señor Andréu García y los Jue-ces Asociados Señora Naveira de Rodón y Señor Alonso Alonso.